Excellency Mr. Volkan Bozkir, President of the 75th session of the United Nations General Assembly;
Excellencies, Ladies and Gentlemen Heads of State and Government;
Excellency Mr. Antonio Guterres, Secretary-General of the United Nations;
Ladies and Gentlemen;
Honourable Delegates;
Mr. President,
At the outset, I would like to congratulate you on your brilliant election to the Presidency of the 75th session of the United Nations General Assembly, and to pay a heartfelt tribute to your predecessor, Professor Tijjani Muhammad Bande of Nigeria, for having been able to adapt the functioning of the General Assembly to the constraints derived from the 2019 coronavirus disease (Covid-19).
I also pay tribute to the United Nations Secretary-General, Mr. Antonio Guterres, for his tireless plea for greater support for developing countries in the face of this unprecedented health crisis. The unprecedented format of this 75th session of our General Assembly points to the gravity of the situation the world is experiencing, and the need to do everything possible to ensure that our Organization can continue to fulfil its missions in the service of humanity.
Mr. President, Excellencies, Ladies and Gentlemen,
For the past several months, Covid-19 has been disrupting life in our countries and plunging the world into a large-scale socioeconomic crisis, the most serious since the beginning of the 21st century. Despite significant advances in health and scientific research, we seem powerless to stop the spread of the virus or mitigate its impact. The death toll from the pandemic is on the rise, the global economy is practically at a standstill and countries are now holed up behind their borders. People’s daily lives have been thrown into disarray, with dramatic consequences for the most fragile sectors of the population.
Under these circumstances, the pandemic could wipe out more than a decade of economic growth and social progress made by the African continent, which everyone agrees is demonstrating extraordinary resilience. This progress is due, in particular, to the foresight of Governments and their ability to adopt bold response plans, despite limited resources.
To confront this pandemic, my country, Cote d’Ivoire, adopted a Health Response Plan of approximately 171 million US dollars and an Economic, Social and Humanitarian Support Plan of 3 billion US dollars, intended to support the private sector and low-income households. In total, this massive unprecedented effort, which represents 5% of my country’s GDP, has produced impressive results in the fight against COVID-19. These results are among the best on the African continent, thanks in particular to our competent and devoted health-care workers.
This is the appropriate setting to commend the international solidarity that has benefited Cote d’Ivoire through the implementation of these programmes and to thank all the friendly countries and development partners who have provided us with support and assistance through various financial, technical and material contributions.
These excellent results are also the fruit of major reforms and investments in the health-care sector. In fact, during the 2018-2020 period, we invested around 1.5 billion US dollars in the health sector to support the implementation of Universal Health Coverage. We intend to pursue this virtuous approach in terms of health governance throughout the 2021-2025 period, with an investment of around 3 billion US dollars.
However, in the face of this common enemy, Covid-19, the world has persistently displayed a divided front, delaying the emergence of a collective and effective solution. Amid the panic instigated by Covid-19, we abandoned the frameworks and instruments that would have enabled us to show greater solidarity and mobilize the resources necessary to finance national health, economic and humanitarian response plans. As far as Africa and particularly my country are concerned, the multifaceted support provided by some of our main development partners is important, but it is insufficient and incommensurable as compared to the amounts released individually by the major economies, or collectively by certain regional communities for the benefit of their members.
Mr. President, Excellencies, Ladies and Gentlemen,
Faced with the spread of Covid-19, developing countries, especially African countries, are more severely affected by the economic and social effects derived from the lack of global initiatives supporting their economies. In this context, in my capacity as Champion for the implementation of the African Union’s Agenda 2063, I welcome the G20’s initiative to grant a moratorium on bilateral government debt repayments to the benefit of several African countries.
I call on all partners across the continent to take bolder measures aimed at relieving the burden on our economies, which have been hard hit by the effects of Covid-19. Africa’s financial needs are estimated at 100 billion US dollars per year over three (3) years, or a total of 300 billion US dollars. In addition, countries should be granted room for budgetary manoeuvre to allow them to pursue the necessary social investments and take into account security needs, especially in countries combating terrorism.
The world must finally hear the call of Africans to cancel their countries’ public debt. My country supports the African Union’s efforts to collectively renegotiate the continent’s debt with creditors, and to obtain an extension of the above-mentioned debt moratorium. But we must go further and act without further delay. African countries need lasting solutions, including funds and investment, in order to withstand the unprecedented shock suffered by our peoples and pursue the continent’s development process.
Among these solutions, I recommend recourse to the International Monetary Fund’s Special Drawing Rights — a mechanism that already proved to be effective during the 2008-2009 global financial crisis.
The fight against Covid-19 must not obscure other diseases such as malaria and AIDS, which claim more victims in African countries. Above all, it must not destroy our efforts to combat poverty. In this area, my country launched vigorous reforms that have reduced poverty by 15.6 percentage points in eight years.
The regional study on poverty by the West African Economic and Monetary Union (UEMOA) and the World Bank indeed confirms that Cote d’Ivoire went from a poverty rate of 55.01% in 2011 to 39.4% in 2018. This means that around 1.6 million Ivorians were lifted out of poverty during that period.
Furthermore, again according to recent statistics from the World Bank, Cote d’Ivoire’s Gross Domestic Product (GDP) per capita has more than doubled, from 1120 US dollars in 2011 to 2290 US dollars in 2019, meaning Cote d’Ivoire has the highest per capita income of any country in the West African subregion.
Cote d’Ivoire owes these results to a dynamic economy driven by rigorous governance, which has enabled us, over the past nine (9) years, to achieve an average growth rate of 8% per year. The economy’s growth rate is estimated at around 1.8% in 2020 and forecast to be around 7.9% in 2021. Despite the particularly difficult context with regard to Covid-19, we are continuing to roll out programmes with a social impact, such as the Government’s Social Programme, which will enable us to further reduce the poverty rate.
In that respect, thanks to electrification programmes, improved access to drinking water and enhanced education and health care, we have enabled millions of our fellow citizens to benefit from electricity and drinking water, and the presence of schools and health-care centres near to their living spaces.
Mr. President, Excellencies, Ladies and Gentlemen,
The Covid-19 pandemic reminds us how much the world needs the United Nations in order to act, together, for the common good. We must put our common Organization back at the centre of the collective response to this pandemic. At the health-care level, that means ensuring that everyone has access to a vaccine as soon as it becomes available.
On the economic front, the financial assistance provided to developing countries must be increased and better coordinated.
Covid-19 underscores the threats our world is called upon to face over the coming few years, which should lead us to strengthen the means of action of the United Nations, and its partnership with regional organizations. No country will be able to meet these new challenges alone, owing to their global nature and harmful consequences on people and economies.
Sadly, nowadays, the effectiveness of the United Nations and multilateral cooperation mechanisms, where consensual solutions are forged to tackle global challenges, are constantly put under severe strain, as a result of unilateral initiatives fuelled by strategic rivalries and competing leaderships.
Mr. President, Excellencies, Ladies and Gentlemen,
The United Nations is celebrating seventy-five (75) years this year. I remain convinced that we must support and revitalize multilateralism as the only means of guaranteeing lasting international peace and stability. The challenges related to global warming, poverty, terrorism and the persistence of the nuclear threat and armed conflicts, among others, further legitimize this renewed multilateral ambition to which my country subscribes. This underpinned our accession to the Paris Agreement on climate change and the decisions undertaken during our mandate on the United Nations Security Council, which ended in 2019. It is also the reason for our participation in United Nations peacekeeping operations, and our commitment to finding peaceful solutions to disputes in our region.
In order to give greater legitimacy and credibility to our common Organization, there is an urgent need to carry out the reform of the Security Council. It is necessary to build the broadest consensus around the issue of Africa’s full and effective entry into the United Nations Security Council on a permanent basis. It is time for Africa to finally take its place in this important Organ.
Mr. President, Excellencies, Ladies and Gentlemen,
The Ivorian people will elect their next President of the Republic on 31 October 2020. Despite the Covid-19 health crisis, all measures have been taken to ensure that this election is peaceful and transparent, as was the case in 2015.1 am delighted with the effective participation of all stakeholders in this process and would like to express my deep gratitude to all partners, in particular the United Nations, the Economic Community of West African States (ECOWAS) and the African Union, which have all committed to the success of this electoral consultation alongside Cote d’Ivoire.
This election is taking place in a democratic environment, bolstered by important sociopolitical reforms and by undeniable economic and human progress, making my country a prosperous nation and one of the most successful economies in the world.
Mr. President, Excellencies, Ladies and Gentlemen,
In conclusion, I would like to reiterate the full support of Cote d’Ivoire for the United Nations, which must remain the preferred framework for providing lasting responses to the major challenges of our time.
I wish the United Nations every success and a happy 75th anniversary.
Thank you.